ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_03_EN.txt. 181




           Declaration of Vice-President Tomka

[English Original Text]

   I am largely in agreement with the Court’s Judgment and, accordingly,
I have voted in favour of its overall conclusion that the Court lacks juris-
diction to entertain Georgia’s Application. I also agree with the Court’s
conclusion that neither precondition for the seisin of the Court, contained
in Article 22 of the Convention on the Elimination of All Forms of Racial
Discrimination, has been met by Georgia. I also support the Court’s
detailed analysis showing that “no legal dispute arose between Georgia
and the Russian Federation during [the] period [between 1999 and
July 2008] with respect to the Russian Federation’s compliance with its
obligations under CERD” (Judgment, para. 105).


   I part company with my distinguished colleagues in the majority on a
particular point in the analysis of whether the dispute under CERD had
arisen in August 2008, before Georgia filed its Application. They see the
evidence that there was a dispute between the Parties about the Russian
Federation’s compliance with its obligations under CERD in various
statements, namely : the statements made by Georgia’s President during a
press conference with foreign journalists and the interview granted
to CNN, both held against the backdrop of serious military confronta-
tion which ensued after “a sustained Georgian artillery attack” (ibid.,
para. 106) ; the emotional exchanges between the representatives of the
two States during the 10 August 2008 Security Council meeting, convened
at Georgia’s request because of the on-going military confrontation ; and
the response of the Russian Federation’s Foreign Minister to a question
posed at the joint press conference held after his meeting with the Minis-
ter for Foreign Affairs of Finland. In view of the circumstances in which
these statements were made, I consider the majority’s conclusion rather
artificial.


   In the Certain Property case, the Court also had to deal with an objec-
tion to the effect that there was no dispute between the Parties. It con-
cluded that
      “Germany’s position taken in the course of bilateral consultations and
      in the letter by the Minister for Foreign Affairs . . . has evidentiary
      value in support of the proposition that Liechtenstein’s claims were
      positively opposed by Germany and that this was recognized by
      the latter” (Certain Property (Liechtenstein v. Germany), Preliminary

115

182 	     convention on racial discrimination (decl. tomka)

      Objections, Judgment, I.C.J. Reports 2005, p. 19, para. 25 ; emphasis
      added).
   I agreed.
   The late Judge Fleischhauer, sitting as judge ad hoc, in his last remarks
from the Bench, disagreed and took the view

      “that these words would reveal themselves as introducing too low a
      standard into the determination of the existence of a dispute and
      therefore have negative effects on the readiness of States to engage in
      attempts at peaceful settlements of disputes” (ibid., p. 69).
   I am afraid that in the present case the majority has further lowered the
standard. It satisfied itself with a rather formalistic juxtaposition of the
words used by the representatives of the Parties during that short period
of open military hostilities between the two countries. In my understand-
ing, the references by them to “ethnic cleansing”, in that context, were
nothing more than a part of the recent war-time rhetoric intending to put
the blame and shame on the other side. In fact, no claim was presented to
the Russian Federation with regard to its obligations under CERD, no
negotiations or consultations held. Were they held, or at least attempted,
this would have certainly assisted in properly articulating the dispute. I
am therefore unable, to my regret, to concur with the majority on this
point.



                                                  (Signed) Peter Tomka.




116

